United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1189
                                   ___________

Raymond L. Semler,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Donna Finch,                            *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: September 21, 2009
                                Filed: September 28, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Raymond L. Semler appeals the district court’s1 dismissal of his lawsuit raising
42 U.S.C. § 1983 and state-law claims. Upon de novo review, see Allen v. Purkett,
5 F.3d 1151, 1153 (8th Cir. 1993) (per curiam), we agree with the district court that
dismissal was proper because Semler’s claims were barred by res judicata. The
judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________



      1
       The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.